DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE filed 12/17/2021. 

Claims 1-3, 8-12, 14, 17-18 are pending and are subject of this office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2021 has been entered.
 
Copending Applications
It is noted that numerous patents and copending applications of Applicants encompass the same or similar subject matter of the instant application. Applicant should review all subject matter which are same or similar and amend the claims or submit terminal disclaimers for each and every one considered to contain similar subject 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-12, 14, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over JPH 1059817 (JP ‘817) in view of Arnaud (US 2002/0058054) and Hofrichter et al. (US 2004/0186030), all references are of record. 

Applicant Claims 

Claim 1 is directed to an oil-in-water emulsion finisher composition, comprising:
a.	about 10 to 25 wt% of substantially spherical silicone elastomer particles having a mean particle size of from about 2 to 40 microns;
b.	an oil phase comprising more than 70% of a non-volatile oil, wherein a weight ratio of non-volatile silicone oil to spherical silicone elastomer particles is 1:10 to 3:4;
c.	a water phase comprising about 20 to 85 wt% of water,
wherein the composition is free of pigment, and comprises less than 4% non-spherical particles, and has a contrast ratio of less than about 20 according to the Contrast Ratio method.

Claim 12 is directed to a finisher composition, comprising:
a.	about 10 to 25 wt% of substantially spherical silicone elastomer particles having a mean particle size of about 2 to 40 microns;
b.	a non-volatile oil comprising at least 90% of a non-volatile silicone oil, wherein a ratio of non-volatile oil to spherical silicone elastomer particles is 1:10 to 3:4;
c.	about 20 to 85 wt% of water; and
wherein the composition is an oil-in-water emulsion that includes less than 4% non-spherical particles and has a contrast ratio of less than about 20 according to the Contrast Ratio method.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

JP ‘817 teaches cosmetic composition that has excellent fit and keeping good makeup while maintaining a fresh feeling on use (¶ 0001). The composition is oil in water emulsion (¶ 0013). The composition comprising 0.5-15% organopolysiloxane elastomer spherical particles having average particle size of 0.1-15 µm (¶ 0011). The oil phase of the emulsion comprises non-volatile silicone oil (¶ 0019). The emulsion comprises water that can be in amount of 55% (¶ 0030). Examples 1, 2, 4 and 5 at paragraph [0026] of the reference teaches 0.3%, 2%, 5%, and 10% non-volatile oil dimethylpolysiloxane (PDMS), respectively, and teaches 0.5%, 5%, 10% and 15% organopolysiloxane elastomer spherical particles, respectively. These amounts constitute the following ratios of PDMS : organopolysiloxane elastomer spherical particles: 6:10, 4:10, 5:10, and 6.7:10.  Example 10 at paragraph [0028], teaches 2.3% PDMS, and 5% organopolysiloxane elastomer spherical particles that forms the ratio of 4.6:10. All the ratios of non-volatile oil to the organopolysiloxane elastomer spherical particles as taught by the reference fall within the claimed ratio of 1:10 to 3:4 (7.5:10). The oil phase of the reference comprises volatile oil methylcyclohexapropyl-siloxane in amount less than the non-volatile oil (PDMS), and can be as low as 1% (see the translated reference provided as Evidence Appendix with the appeal brief). The viscosity of the non-volatile PDMS is 20 cps (¶¶ 0026, 0028, 0030). The examples do not teach pigments or non-spherical particles. The reference teaches removal of the volatile oil from the composition during use so that when the volatile oil is volatilized after coating on the skin, the remaining non-volatile oil is adsorbed to the elastomeric spherical particles so that the remaining oil does not become excessive (0004).

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)

While JP ‘817 teaches the claimed non-volatile PDMS in the oil phase of the composition, the reference however does not explicitly teach the amount of non-volatile PDMS in the oil phase is at least 70% as claimed by claims 1 and 12. While JP ‘817 does not teach non-spherical particles in the composition that reads on less than 4%, the reference does not explicitly teach less than 4% of non-spherical particles as claimed by claims 1 and 12. 
Arnaud teaches cosmetic composition to care for and/or make up the skin and/or integuments and/or the lips having transfer-resistance and migration-resistance properties while at the same time being glossy and comfortable to wear over time, and has advantageous spreading and adhesion qualities on the skin and lip and has pleasant creamy feel while being easy to remove (abstract; ¶¶ 0016-0020, 0044). The composition can be oil-in-water emulsion (¶ 0035). The composition comprises non-volatile silicone compounds having viscosity between 10 to 1,000,000 cSt, and present in amount up to 90% in the composition. Non-volatile silicone compounds include polydimethylsiloxanes (PDMS) (¶¶ 0045-0048). Advantageously the composition is free of volatile oils (¶ 0093).
Hofrichter teaches composition for conditioning skin (¶ 0185). The composition comprises at least 0.05% to no more than 2% irregularly shaped particles (¶ 0052). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)

Therefore, it would have been obvious to one having ordinary skill in the art 
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide oil-in-water emulsion cosmetic composition comprising silicone elastomer particles and up to 90% non-volatile PDMS as taught by JP ‘817 combined with Arnaud, and use less than 2% irregular particles in the composition as taught by Hofrichter. One would have been motivated to do so because Hofrichter teaches composition comprising such amount is useful for conditioning skin. One would reasonably expect formulation cosmetic composition suitable for conditioning the skin comprising silicone elastomer particles and up to 90% non-volatile PDMS wherein the composition comprises less than 2% non-spherical particles. 
Regarding the claimed amount of the spherical silicone elastomer particles of 10-25% as claimed by claims 1 and 12, JP ‘817 teaches 5-15% that overlaps with the 
Regarding the size of the silicone elastomer particle of 2-40 µm as claimed by claims 1 and 12, JP ‘817 teaches 0.1-15 µm that overlaps with claimed particle sizes. 
Regarding the ratio of the silicone oil to the elastomeric particles of 1:10 to 3:4 as claimed by claims 1 and 12, examples 1, 2, 4, 5 and 10 of JP ‘817 teach the ratio of 6:10, 4:10, 5:10, 6.7:10, and 4.6:10, respectively, that all fall within the claimed ratio.
Regarding the amount of water as claimed by claims 1 and 12 of about 20-85%, JP ‘817 teaches 55% in an emulsion that falls within the claimed amount. 
Regarding the amount of non-volatile oil of more than 70% as claimed by claim 1 and at least 90% as claimed by claim 12, JP ‘817 combined with Arnaud teaches up to 90% in the oil phase of the composition that overlaps with the claimed amount. 
Regarding the limitation that the composition comprises less than 4% non-spherical particles as claimed by claims 1 and 12, JP ‘817 does not teach any non-spherical pigments present in the composition, and Hofrichter teaches composition comprises at least 0.05% to no more than 2% irregularly shaped particles, i.e. non-spherical particles. 
Regarding composition free of pigment as claimed by claim 1, it is noted that some of the examples of JP ‘817 do not contain pigments. Further, it has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Based on the intended use of the composition, one having ordinary skill in the art would have determine to whether to include or omit pigments. 

Regarding the claimed viscosity of non-volatile silicone oil of 20-200 cps as claimed by claims 8 and 17, it is suggested by JP ‘817 that teaches viscosity of nonvolatile PDMS of 20 cps, and Arnaud that teaches viscosity between 10 to 1,000,000 cSt.
Dimethicone claimed by claim 9 is taught by both JP ‘817 and Arnaud.
Regarding claim 11 that the elastomeric silicone particles are hydrophobic and present in amount 12-20%, JP ‘817 teaches the same claimed elastomer silicone particles that used by applicants, and they expected to be hydrophobic. Regarding the claimed amount by the claim it overlaps with the amount of 5-15% taught by JP ‘817.
Regarding claim 18 that the composition is free of volatile oil, Arnaud teaches that cosmetic compositions comprising non-volatile oils and devoid of volatile oils are advantageous and have transfer-resistance and migration-resistance properties while at the same time being glossy and comfortable to wear over time, and further pleasant during use and easy to remove. Further, it has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975), 
For all the above discussed ranges and ratio, it is argued that in the case where the claimed ranges/ratios "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5]. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05 reads in-part: “Generally, difference in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentrations or temperature is critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454,456, 105 USPQ 223, 235 (CCPS 1955).”
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive.
Rejection Under 35 U.S.C. § 103 over JP ‘817 in view of Arnaud and Hofrichter
Applicants argue that JP ‘817 is directed to providing an oil-in-water emulsion cosmetic which has excellent feel and good makeup durability while maintaining fresh usage characteristics. Abstract. This benefit is purportedly provided by combining an organopolysiloxane elastomer spherical 

In response to this argument, it is argued that the currently standing obviousness rejection is based on combination of the references. If JP ‘817 was to teach the claimed amounts of the claimed ingredients, the reference would have been considered for anticipation. All the elements of the claimed composition are taught by combination of the cited references. One cannot attack references individually wherein obviousness is based on combination of the references. Further motivation to combine the references exists, as well as reasonable expectation to achieve the present composition, as set forth in this office action. Arnaud teaches up to 90% PDMS, and Hofrichter teaches composition free of non-spherical particles which are the missing elements from the teachings of JP ‘817. 

Applicants argue that Arnaud is directed to a transfer-resistant color cosmetic composition (e.g., lipstick, concealer, foundation, mascara) comprising at least one nonvolatile hydrocarbon-based oil, a non-volatile silicone compound that is soluble or dispersible in the non-volatile hydrocarbon-based oil, and a chemically inert filler. Arnaud, Title, Abstract, and Examples. Arnaud discloses that the composition can contain 0.5% to 90% non-volatile silicone compounds (e.g., polydimethylsiloxane) and is advantageously free of volatile oil. Paragraphs [0048] and [0093], respectively. Arnaud also discloses that the composition obtained on the skin or the lips is homogeneous and soft and leaves virtually no traces on a surface with which it comes into contact, and the composition does not migrate, especially in the wrinkles and fine lines around the lips. Arnaud, paragraphs [0036] and [0038]. According to Arnaud, the incompatibility between the non-volatile silicone compound and the non-volatile hydrocarbon-based dispersant makes it possible to limit or prevent altogether the transfer of the composition and in particular the transfer of the active agents and/or dyestuffs. Arnaud, paragraph [0040]. One skilled in the art, when reading Arnaud as a whole, would recognize that Arnaud is directed to a glossy, transfer-resistant lipstick in which the pigment/colorant (e.g., nacre) is evenly distributed on the target surface by a dispersant and held in place by the non-volatile silicone oil in the composition (inventive Examples 1 and 2 of Arnaud).

In response to this argument, applicants’ attention is directed to the scope of the present claims that are directed to a composition, and all the elements of the claimed 

Applicants argue that Hofrichter is directed to personal cleansing compositions containing particles, and in particular to rinse-off-type cosmetic compositions such as shampoos and body washes that contain a combination of irregularly shaped particles and spherically shaped particles. See, paragraphs [0002] and [0005], containing a combination of irregularly shaped particles and spherically shaped particles to deliver improved hair volume, body, and fullness. Paragraphs [0006] -[0008]; see also, paragraphs [0185] and [0186]. Hofrichter discloses that the irregularly shaped particles are intended to deliver the benefits of hair volume and fullness, and the spherically shaped particles are intended to deliver the benefits of improved conditioning and combing. Paragraph [0002]. Hofrichter discloses that its composition may contain 0.05% to 20% of irregularly shaped particles. Paragraph [0052].

In response to this argument, as applicants themselves admit, Hofrichter is directed to cosmetic composition containing 0.05% to 20% of irregularly shaped particles, i.e. the claimed non-spherical particles. Hofrichter not only directed to hair composition, rather is also directed to a composition for conditioning skin (¶ 0185), and therefore it is proper to be relied upon for rejecting the claims. The claims are directed to a composition, and it has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Hofrichter is relied upon for solely teaching a skin conditioning composition comprising less than 4% non-spherical particles. One having ordinary skill in the art would have been motivated to use less than 4% non-spherical particles in the composition taught by the combination of JP ‘817 and Arnaud because Hofrichter teaches composition comprising such amount is useful for conditioning skin. The examiner does not have to combine the references for the reasons for which applicants would have combined them. The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court.

Applicants argue that Arnaud is non-analogous art and cannot be used to properly support a prima facie case of obviousness. See, MPEP §2141.01(a), citing In re Bigio, 381 F.3d 1320, 1325 (Fed. Cir. 2004) In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. § 103, the reference must be analogous art to the claimed invention); see also, MPEP §2141.01(a) (‘a reference in a field different from that of applicant’s endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor’s attention in considering his or her invention as a whole).

The examiner respectfully disagrees with applicants that Arnaud is non-analogous art because Arnaud is in the field of applicant’s endeavor which is cosmetic In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  

Applicants argue that Hofrichter is directed to rinse off-type personal cleansing compositions and includes particles primarily to provide hair benefits. See, Hofrichter at paragraphs [0002] and [0185]. In stark contrast, the composition recited in pending claims 1 and 12 is a finisher composition, which is defined by the present application as a composition that is applied as a topcoat or overlying layer to a basecoat or underlying layer of a skin care product, such as a skin cream or lotion (i.e., leave on product). The present application, page 6, lines 15-17. Thus, Hofrichter and the present invention are in completely different fields of endeavor. Hofrichter is not reasonably pertinent to the present invention, because the matter with which it deals, logically would not have commended itself to an inventor’s attention in considering the present invention as a whole.

In response to this argument, it is argued that Hofrichter is not teaching only cleansing composition, but also skin conditioning composition (¶ 0185). It has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Further, the examiner respectfully disagrees with applicants that Hofrichter is non-analogous art because the reference is in the field of applicant’s endeavor which is cosmetic field and skin conditioning composition comprising as low as 0.05% of irregularly shaped particles, i.e. non-spherical particles, and the reference is reasonably pertinent to the particular problem with which the applicant was concerned which is cosmetic composition comprising very low amount of non-spherical particles. It is proper to be relied upon Arnaud to support prima facie obviousness.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  



In response to this argument, applicants’ attention is directed to the scope of the present invention that is directed to a composition all the claimed elements of the composition and their amounts are taught by the cited references. It has been held that it is obvious to combine prior art elements according to known methods to yield predictable results. A finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference, was held obvious by the court.

Applicants argue that the Office Action indicates that Examples 1, 2, 4, and 5 of JP ‘817 teach 0.3%, 2%, 5%, and 10% non-volatile oil dimethylpolysiloxane (PDMS), respectively, and teaches 0.5%, 5%, 10% and 15% organopolysiloxane elastomer spherical particles, respectively. Office Action, page 5. From these disclosures, the Office concludes that JP ‘817 teaches the ratios of oil to powder recited in pending claims 1 and 12. Id It should be noted that Examples 1-5 of JP ‘817 are not inventive examples. In particular, JP ‘817 indicates that Examples 1-5 lack stability. See, Table 1, bottom row. Thus, one skilled in the art would not be prompted to use any of these formulas, considering they result in an unstable composition. The Office Action also indicates that Example 10 of JP ‘817 teaches 2.3% PDMS, and 5% organopolysiloxane elastomer spherical particles, which results in a ratio of 4.6:10. Office Action, page 5. However, Example 10 does not contain the requisite amount of spherical silicone elastomer particles (10-25% wt%), nor does Example 10 have an oil phase comprising more than 70% of a non-volatile silicone oil.

In response to this argument, it is argued that JP ‘817 provides 1-13 examples and 1-5 comparative examples. JP ‘817 teaches 5-15% spherical silicone elastomer particles that overlaps with the claimed amount of 10-25%. Examples 1, 2, 4, 5 and 10 teach nonvolatile oil is present in amount higher than the elastomer spherical particles. Regarding the ratio of the silicone oil to the elastomeric particles of 1:10 to 3:4 as Regarding the amount of non-volatile oil of more than 70% as claimed by claim 1 and at least 90% as claimed by claim 12, JP ‘817 combined with Arnaud teaches up to 90% in the oil phase of the composition that overlaps with the claimed amount. Therefore, all the elements of the claimed composition are taught by combination of the cited references. It is noted that applicants argue against the references individually, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant appreciates that Arnaud is cited in the Office for disclosure of a composition containing 0.5-90% of a non-volatile silicone oil. In particular, the Office Action indicates that the skilled artisan would be prompted to modify the compositions of JP ‘817 to include 70% (claim 1) or 90% (claim 12) non-volatile silicone oil to achieve advantageous compositions having transfer-resistance and migration-resistance properties while at the same time being glossy and comfortable to wear over time. However, the advantage articulated in Arnaud is really only relevant for compositions containing pigment, and the hypothetical composition urged in the Office Action does not have pigment, since pending claim 1 now recites a pigment-free composition. Office Action, page 9. Without any pigment in the composition, the Office’s articulated reasoning for modifying Example 10 to include the high amount of non-volatile silicone oil described in Arnaud (i.e., good transfer/migration resistance) does not have any technical underpinning to support it.

In response to this argument, it is argued that some of the examples of JP ‘817 do not contain pigments. Further, it has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). Based on the intended use of the composition, one having ordinary skill in the art would have 
Further, obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.").

Applicants argue that Arnaud teaches away from compositions containing high amounts of volatile silicone oil, such as those described in JP *817. See, Arnaud at para. [0093]. References that teach away from their combination should not be used to support a prima facie case of obviousness. In 

In response to this argument, it is argued that Arnaud clearly teach in paragraph [0093] that the composition contains no volatile oil as instantly claimed by claims 1 and 18. One having ordinary skill in the art would have been decided whether to include volatile oil or not in the composition based on the desired final product and its properties and intended use. Arnaud teaches oil-in-water emulsion comprises non-volatile silicone compounds having viscosity between 10 to 1,000,000 cSt, and present in amount up to 90% in the composition and the claims recite more than 70% and at least 90% as claimed by current claims 1 and 12, respectively. Arnaud teaches the claimed non-volatile silicone compounds include PDMS. Therefore the reference does not teach away from JP ‘817 or from the present invention. Further, Arnaud is relied upon for solely teaching the claimed amount of PDMS. "A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant. The degree of teaching away will of course depend on the particular facts; in general, a reference will teach away if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant." In re Gurley, 27 F.3d 551,553 (Fed. Cir. 1994). This is not the case here because both references are directed to oil in water emulsion cosmetic compositions. 	

Applicants argue that the compositions in Examples 6-11 of JP ‘817 all appear to be makeup products (e.g., foundations and the like), because they all include a significant amount of cosmetic powder (4% in Example 10). In addition, Table 3 lists “makeup durability after 4 hours” as one of the composition parameters. It is well known that conventional makeup products such as foundation and lipstick generally include some sort of colorant (e.g., TiO2 or ZnO) in order to provide their intended function. Thus, the skilled person would not be prompted to modify the makeup products 

In response to this argument, the examiner respectfully disagrees because none of the examples of the reference teaches pigments, and powder component does not mean the powder is a pigment. Further the examiner respectfully disagrees with applicants assertion that makeup product generally contains pigments because some makeup products are transparent or pigment free. For example EP 0730859 teaches cosmetic composition free of pigments. 

Applicants pointed out above, Hofrichter is non-analogous art. But even assuming, for the sake of argument, that Hofrichter could be used to support a prima facie case of obviousness, the skilled artisan would still not be prompted to modify the composition of JP ‘817 in view of Hofrichter (and/or Arnaud) to include less than 4% non-spherical particles, as recited in pending claims 1 and 12.

In response to this argument, it is reiterated that Hofrichter is an analogous art, as discussed above, and the reference teaches to include less than 4% non-spherical particles in a cosmetic composition as claimed by claims 1 and 12. Further, applicant’s attention is directed to the scope of the present claims that are directed to a composition, and all the elements of the composition are taught by combination of the cited references. Motivation to combine the references exists, even if different from what applicants would have done, with reasonable expectation to achieve the present invention. 

Applicants argue that JP ‘817, Arnaud, and Hofrichter, alone or in combination, provide no guidance that would prompt the skilled artisan to limit the amount of non-spherical particles in a finisher composition, as recited in pending claims 1 and 12. The hair care benefits described in Hofrichter are completely irrelevant to the Applicant’s claimed finisher composition, and the Office Action does not provide any articulated reasoning with some rational underpinning to provide a reason for why the skilled artisan would be prompted to modify the composition of JP ‘817 as asserted in the Office Action.

In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Further, the cited references show that it was well known in the art at the time of the invention to use the claimed ingredients in cosmetic compositions. It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose. The idea for combining them flows logically from their having been used individually in the prior art. ln re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); ln re Susi, 58 CCPA 1074, 1079-80) 440 F.2d 442, 445; 169 USPQ 423, 426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). Based on the disclosure by the cited references that these substances are used in cosmetic compositions, an artisan of ordinary skill would have a reasonable expectation that a combination of the substances would also be useful in creating cosmetic composition. Therefore, the artisan would have been motivated to combine the claimed ingredients into a single composition. No patentable invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. See ln re Sussman, 1943 C.D. 518; In re Huellmantel 139 USPQ 496; ln re Crockett 126 USPQ 186.

Regarding the properties recited in pending claim 1 and claim 12 (i.e., contrast ratio and chroma), Applicants argue that the Office Action has not met the high standard required to show that these properties would be inherent in the hypothetical composition set forth in the Office Action. “[T]he use of inherency, a doctrine originally rooted in anticipation, must be carefully circumscribed in the context of obviousness.” Par Pharmaceutical, Inc. v. Twi Pharmaceuticals, Inc., 773 F.3d 1186 (Fed. Cir. 2014). “A party must, therefore, meet a high standard in order to rely on inherency to establish the existence of a claim limitation in the prior art in an obviousness analysis—the limitation at issue necessarily must be present, or the natural result of the combination of elements explicitly disclosed by the prior art.” Id. at 1195 - 1196 (emphasis added). As argued above, the cited publications fail to explicitly disclose the combination of elements recited in claims 1 and 12. Thus, it cannot be said that the hypothetical combination set forth in the Office Action would necessarily have Applicant’s claimed properties.

In response to this argument, it is argued that any property applicants achieved is expected from the combination of the prior art since the combination of JP ‘817, Arnaud and Hofrichter teaches the instantly claimed composition in terms of ingredients and their amounts and ratios. Any properties applicants achieved would have been intrinsic property expected from the substantially identical composition of the prior art because materials and their properties are inseparable. It has been held that the failure of those skilled in the art to contemporaneously recognize an inherent property, function, or ingredient of a prior art reference does not preclude a finding of anticipation.  Whether or not an element is inherent in the prior art is a fact question. Inherency is not necessarily conterminous with knowledge of those of ordinary skill in the art, who may not recognize the inherent characteristics or functioning of the prior art.  However the discovery of a previously unappreciated property of a prior art composition does not render the old composition new to the discoverer.  See Atlas Powder versus Ireco, 51 USPQ 2d 1943, (Fed. Cir. 1999). The discovery of a new action underlying a known process does not make it patentable. MEHL/Biophile, 192 F.3d at 1365, 52 Verdeegal Brothers, lnc. v. Union Oil Co. of Cal., 814 F.2d 628, 633, 2 U.S.P.Q.2d 1051, 1054 (Fed. Cir. 1987). This is believed to be applicable here because anticipation is the epitome of obviousness. Further, when the reference discloses all the limitations of a claim except a property or function and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention, the examiner can shift the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980). Burden is on applicant to prove otherwise.

With regard to pending claim 18, it is Applicant’s continued position that JP ‘817, Arnaud, and Hofrichter, alone or in combination, do not support a prima facie of obviousness. Specifically, the skilled artisan would not modify the composition of JP “817 to remove the volatile silicone oil as indicated in the Office Action. Examples 15 and 18 of JP ‘817 are directed to makeup products (i.e., foundations). Examples 12-14, 16 and 17 are directed to non-makeup products (e.g., sunscreen cream, hand cream, and base cream). As can be seen in the specific examples of these different product types, the makeup products contain a substantial amount of pigment (i.e., 10% or more), whereas the non-makeup products do not, and all of Examples 12-18 contain a significant amount of volatile silicone oil. Applicant submits that removing the volatile oil from the compositions of JP ‘817 would change their principle of operation. In response, the Office Action indicates that removing the volatile oil from the composition of JP '817 would not change the principle of operation of the composition because the composition exhibits its good properties after evaporation of the volatile oils and absorption of non-volatile oils into the silicone elastomeric particles. Office Action, page 21. JP ‘817 clearly indicates that volatile silicone oil is a necessary element in its (allegedly) inventive compositions. See, JP ‘817, claim 1; see also, the Summary of the Invention and paragraph [0005]. Thus, the position in the Office Action is contrary to the express disclosure in JP “817 and case law. Accordingly, it is Applicant’s position that the reasoning in the Office Action does not properly support a prima facie case of obviousness.

In response to this argument, it is argued JP ‘817 teaches as low as 1% volatile oil in the composition that is removed from the composition during use so that when the volatile oil is volatilized after coating on the skin, the remaining non-volatile oil is adsorbed to the elastomeric spherical particles so that the remaining oil does not become excessive ([0004] of the JP ‘817). Arnaud clearly comprising non-volatile oils and devoid of volatile oils are advantageous and have transfer-resistance and migration-resistance properties while at the same time being glossy and comfortable to wear over time and has advantageous spreading and adhesion qualities on the skin and lip and has pleasant creamy feel while being easy to remove. This teaching would have suggested to one having ordinary skill in the art to exclude volatile oil component from cosmetic composition of JP ‘817 that remove the volatile oils any way. Note that the present claims are directed to a composition, and all the elements of the claimed composition is taught by combination of the cited references. It has been held that omission of an element and its function is obvious if the function of the element is not desired. Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989). See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); and In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975). It has been decided by the Courts that even in a case where the reference does not teach the same use of the composition, the two different intended uses are not distinguishable in terms of the composition, see In re Thuau, 57 USPQ 324; Ex parte Douros, 163 USPQ 667; and In re Craige, 89 USPQ 393. Applicants failed to show unexpected results obtained from the removal of the volatile oil from the composition and failed to show the properties they obtained are due to absence of the volatile oil. JP ‘817 teaches volatile oils evaporate out of the composition. Note also examples of JP ‘817, e.g. paragraph [0028], contains as low as 1% volatile oils that can excluded with its function. Removing the volatile oil from the composition of JP ‘817 would not change the principle of operation of the composition because the composition exhibits its good properties after evaporation of the volatile oils and absorption of non-volatile oils into the silicone elastomeric particles. Upon reading Arnaud, one having ordinary skill in the art would have removed 0.1% volatile oil from the cosmetic composition to achieve advantageous composition having transfer-resistance and migration-resistance properties while at the same time being glossy and comfortable to wear over time. The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. In re Heck, 699 F.2d 1331, 1332—33, 216 USPQ 1038, 1039 (Fed. Cir 1983). A reference may be relied upon for all that it would have reasonable suggested to one having ordinary skill in the art, including nonpreferred embodiments. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same purpose. 
	Finally, it is well established that the claims are given the broadest interpretation during examination. A conclusion of obviousness under 35 U.S.C. 103 (a) does not require absolute predictability, only a reasonable expectation of success; and references are evaluated by what they suggest to one versed in the art, rather than by their specific disclosure. In re Bozek, 163 USPQ 545 (CCPA 1969).
	In the light of the foregoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter as a whole as defined by the claims would have been prima facie obvious within the meaning of 35 U.S.C. 103 (a).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G./




/ISIS A GHALI/Primary Examiner, Art Unit 1611